UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6641



FREDRICK GIBBS,

                                            Plaintiff - Appellant,

          versus


CLIFTON STYRON; JAMES SHINGLETON,

                                           Defendants - Appellees,

          and


RALPH THOMAS, Sheriff; CORPORAL HUNTER,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:04-ct-00422-FL)


Submitted: July 20, 2006                       Decided: July 27, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Fredrick Gibbs, Appellant Pro Se. Norwood Pitt Blanchard, III,
CRANFILL, SUMNER & HARTZOG, LLP, Wilmington, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Fredrick Gibbs seeks to appeal the district court’s order

granting in part and denying in part the Defendants’ motion to

dismiss.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).          This appeal period is “mandatory

and jurisdictional.”      Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

January 24, 2006.     The notice of appeal was filed one day late on

February 24, 2006.*      Because Gibbs failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.          We further note that even if the

appeal   was   timely,   we   would    dismiss   the   appeal   for   lack   of

jurisdiction because Gibbs is seeking to appeal an order that is

neither a final order nor an appealable interlocutory or collateral



     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                                      - 3 -
order.   We also deny Gibbs’ motion seeking an order compelling the

prison to give him copies of his medical record.        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 4 -